Order setting aside verdict and judgment entered thereon reversed upon the law and the facts, with costs, verdict reinstated and judgment directed to be entered thereon, with costs. The court is of opinion that there were issues of fact as to the negligence of defendant and the contributory negligence of plamtiff, and that the verdict was justified under the facts. Plaintiff was not guilty of contributory negligence as matter of law. Lazansky, P. J., Young, Seudder and TompMns, JJ., concur; Rich, J., dissents and votes to affirm.